DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-11 and 16-20 in the reply filed on 8/3/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/3/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paek et al. (US 10,032,740) (“Peak”). 
With regard to claim 1, fig. 3 of Paek discloses a semiconductor package 300, comprising: a substrate component (113, 110, 130, 120, 160) comprising a first surface (top of 120), a second surface (bottom of 110) opposite to said first surface (top of 120 and 130), and a sidewall surface (left sidewall surface of 130, 110, 160) extending between said first surface (top of 120 and 130) and said second surface (bottom of 160); a re-distribution layer (RDL) structure (312, 311) disposed on said first surface (top of 120 and 130) and electrically connected 313 to said first surface (top of 120 and 130) through first connecting elements 313 comprising solder bumps or balls 313; a plurality of ball grid array (BGA) balls 150 mounted on said second surface (bottom of 160) of said substrate component (113, 110, 130, 120, 160); and at least one integrated circuit die 143 mounted on said RDL structure (312, 311) through second connecting elements 145.
With regard to claim 2, figure 3 of Paek discloses that first surface (top of 120 and 130), said second surface (bottom of 110), and said sidewall surface (left sidewall surface of 130, 110, 160) of said substrate component (113, 110, 130, 120, 160) are not covered with an encapsulant.
With regard to claim 3, figure 3 of Paek discloses a gap (gap between (312, 311) and (120, 130)) is disposed between said RDL structure (312, 311) and said substrate component (113, 110, 130, 120, 160).
	With regard to claim 4, figure 3 of Paek disclose that the gap (gap between (312, 311) and (120, 130)) has a standoff height h3 that is smaller than 100 um (gap smaller than “100 um”, col. 7 ll. 17).
With regard to claim 7, figure 3 of Paek discloses said gap gap between (312, 311) is not filled with an underfill and said first connecting elements 313 are at least partially exposed.
With regard to claim 8, figure 3 of Paek discloses said RDL structure (311, 312) comprises dielectric layers 311, traces 312 in said dielectric layers, bonding pads at a substrate-side surface of said RDL structure (311, 312) for connecting with said substrate component (113, 110, 130, 120, 160), and re-distributed bonding pads 312 disposed at a chip-side surface (top of (311, 312)) of said RDL structure (311, 312) for connecting with said at least one integrated circuit die 143.
With regard to claim 9, figure 3 of Paek discloses said first connecting elements 313 are directly connected to said bonding pads 312, respectively.
With regard to claim 10, figure 3 of Paek discloses said RDL structure (311, 312) has an RDL pitch of line/space (L/S) < 2/2 m (“pitch in a range of 20 nm to 1000 nm”, col. 5 ll. 17).
With regard to claim 11, figure 3 of Paek discloses a sidewall surface of said RDL structure (311, 312) is aligned with said sidewall surface (left sidewall surface of 130, 160) of said substrate component (113, 110, 130, 120, 160) along a vertical direction.

Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh (US 2013/0292844). 
With regard to claim 16, figure 7 of Oh discloses a semiconductor package, comprising: a substrate component 100 comprising a first surface (top of 100), a second surface (bottom of 100) opposite to said first surface (top of 100), and a sidewall surface (left sidewall of 100) extending between said first surface (top of 100) and said second surface (bottom of 100); an encapsulant 600 covering said first surface (top of 100) , said second surface (bottom of 100) and said sidewall surface (left sidewall of 100 in fig. 7); a re-distribution layer (RDL) structure 400 disposed on an upper surface (bottom of 400) of said encapsulant 600 and electrically connected to said first surface (top of 100) through first connecting elements (40 between 100 and 400) comprising solder bumps or balls 40; a plurality of ball grid array (BGA) balls (40 between 100 and 300) mounted on said second surface (bottom of 100) of said substrate component 100; and at least one integrated circuit die 800 mounted on said RDL structure 400 through a plurality of second connecting elements (40 between 400 and 800).
With regard to claim 17, figure 7 of Oh discloses said first surface (top of 100) is not flush with an upper surface (bottom of 400) of said encapsulant 600.
With regard to claim 18, figure 7 of Oh discloses said encapsulant 600 is in direct contact with an upper portion of each of said BGA balls 10.
With regard to claim 19, figure 7 of Oh discloses said RDL structure 400 comprises dielectric layers, traces in said dielectric layers 450, and re-distributed bonding pads (top of 450) disposed at a chip-side surface of said RDL structure 400 for connecting 40 with said at least one integrated circuit die 800.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Paek et al. (US 10,032,740) (“Peak”) in view of Oh (US 2013/0292844).
With regard to claim 5, Paek does not disclose said gap is filled with an underfill and the connecting elements are surrounded by the underfill.
However, fig. 7 of Oh discloses said gap (gap between 400 and 100) is filled with an underfill 600 and the connecting elements 20 are surrounded by the underfill 600.
Therefore, it would have been obvious to one of ordinary skill in the art to form the semiconductor device of Paek with the molding part as taught in Oh in order to seal the interposer and semiconductor chips.  See par [0063] of Oh. 
With regard to claim 6, Paek does not disclose said underfill comprises a non-conductive paste or a non-conductive film.
However, fig. 7 of OH discloses said underfill 600 comprises a non-conductive paste or a non-conductive film 600.
Therefore, it would have been obvious to one of ordinary skill in the art to form the semiconductor device of Paek with the molding part as taught in Oh in order to seal the interposer and semiconductor chips.  See par [0063] of Oh. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2013/0292844) in view of Paek et al. (US 10,032,740) (“Peak”). 
With regard to claim 20, Oh does not disclose said RDL structure has an RDL pitch of line/space (L/S) 2/2 um.
However, figure 3 of Paek discloses said RDL structure (311, 312) has an RDL pitch of line/space (L/S) < 2/2 m (“pitch in a range of 20 nm to 1000 nm”, col. 5 ll. 17).
Therefore, it would have been obvious to one of ordinary skill in the art to form the interposer of Oh with the RDL pitch as taught in Paek in order to provide a considerably fine redistribution layer for accommodating highly integrated semiconductor dies.  See col. 5 ll. 19-21 of Paek. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             8/12/2022